DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/075088 filed on October 20, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-5, 7-13 and 15-20 are rejected under 103. Claims 6 and 14 are objected to.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  



Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtham (US Patent Application 2018/0247227) in view of Bunyan (US Patent 10,445,290).

Claim 1, Holtam teaches a system, comprising: a processor that executes the following computer-executable components stored in a non-transitory computer readable medium: a generator component that employs a trained artificial intelligence (Al) model to generate a synthetic system fault (View Holtham ¶ 54; generative model creates simulation of training data), represented as a combination of discrete parameters and continuous parameters that define a system state (View Holtham ¶ 32, 35; discrete input, continuous input).

Holtham does not explicitly teach a fault assembler component that analyzes the synthetic system fault and generates textual content corresponding to the synthetic system fault.

However, Bunyan teaches a fault assembler component that analyzes the synthetic system fault and generates textual content corresponding to the synthetic system fault (View Bunyan Col. 1, Lines 14-24; textual log files).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtham with a fault assembler component that analyzes the synthetic system fault and generates textual content corresponding to the synthetic system fault since it is known in the art that log file can be created (View Bunyan Col. 1, Lines 14-24).  Such modification would have allowed errors to be logged with a text description.

Claim 9 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 16 is the medium corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Holtham further teaches a model trainer component that trains the Al model using a generative adversarial network architecture (View Holtham ¶ 54; adversarial network).
  
Claim 10 is the method corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 17 is the medium corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Bunyan further teaches the textual content comprises at least one of a system log or a description of the synthetic system fault (View Bunyan Col. 1, Lines 14-24; textual log files).Page 40 of 43 P202006558US01  


Claim(s) 3, 5, 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtham (US Patent Application 2018/0247227) in view of Bunyan (US Patent 10,445,290) and further in view of Karimi (US Patent Application 2021/0110205).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.   The combination of teachings above do not explicitly teach the generative adversarial network architecture is a conditional tabular adversarial network.

However, Karmi teaches the generative adversarial network architecture is a conditional tabular adversarial network (View Karimi ¶ 44, 69; CTGAN).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching with the generative adversarial network architecture is a conditional tabular adversarial network since it is known in the art that a conditional tabular adversarial network can be used (View Karimi ¶ 44, 69).  Such modification would have allowed a conditional tabular adversarial network to generated a synthetic fault.


Claim 11 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 18 is the medium corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.   The combination of teachings above do not explicitly teach the model trainer component trains the Al model with Wasserstein Gradient Penalty Loss.

However, Karimi teaches the model trainer component trains the Al model with Wasserstein Gradient Penalty Loss (WGAN-GP Loss) (View Karimi ¶ 6, 44, 69; WGAN-GP).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching with the model trainer component trains the Al model with Wasserstein Gradient Penalty Loss (WGAN-GP Loss) since it is known in the art that Wasserstein Gradient Penalty Loss (WGAN-GP Loss) can be used (View Karimi ¶ 44, 69).  Such modification would have allowed Wasserstein Gradient Penalty Loss (WGAN-GP Loss) to be used with an AI model.


Claim 13 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtham (US Patent Application 2018/0247227) in view of Bunyan (US Patent 10,445,290) in view of Karimi (US Patent Application 2021/0110205) in view of Li (US Patent Application 2020/0012725) and further in view of Eleftheriadis (US Patent Application 2020/0218999).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.   The combination of teachings above do not explicitly teach the model trainer component preprocesses historical system data comprising at least one of historical discrete parameters or historical continuous parameters, wherein the historical discrete parameters are represented as one-hot encoded vectors, and for the historical continuous parameters mode-specific normalization with Variational Gaussian Mixture Model is employed.

However, Li teaches the model trainer component preprocesses historical system data comprising at least one of historical discrete parameters or historical continuous parameters (View Li ¶ 55; historic patterns), wherein the historical discrete parameters are represented as one-hot encoded vectors (View Li ¶ 55; one-hot vector).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching with the model trainer component preprocesses historical system data comprising at least one of historical discrete parameters or historical continuous parameters, wherein the historical discrete parameters are represented as one-hot encoded vectors since it is known in the art that historic patterns can be represented as a one-hot encoded vector (View Li ¶ 55).  Such modification would have allowed a synthetic fault to be generated by processing historic data.

The combination of teachings above do not explicitly teach for the historical continuous parameters mode-specific normalization with Variational Gaussian Mixture Model is employed.

However, Eleftheriadis teaches for the historical continuous parameters mode-specific normalization with Variational Gaussian Mixture Model is employed (View Eleftheriadis ¶ 6; variation Gaussian process).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching with for the historical continuous parameters mode-specific normalization with Variational Gaussian Mixture Model is employed since it is known in the art that Variational Gaussian Mixture Model can be used (View Eleftheriadis ¶ 6).  Such modification would have allowed Variational Gaussian Mixture Model to process historic data.

Claim 12 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 19 is the medium corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtham (US Patent Application 2018/0247227) in view of Bunyan (US Patent 10,445,290) and further in view of Harless (US Patent 6,944,586).


Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.   The combination of teachings above do not explicitly teach an aggregator component that generates a knowledge base of generated synthetic system faults and respective textual data.

However, Harless teaches an aggregator component that generates a knowledge base of generated synthetic system faults and respective textual data (View Harless Col. 3, Lines 52-60; textual knowledge base).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teaching with an aggregator component that generates a knowledge base of generated synthetic system faults and respective textual data since it is known in the art that a knowledge base can be generated (View Harless Col. 3, Lines 52-60).  Such modification would have allowed a knowledge base to include text descriptions.

Claim 15 is the method corresponding to the system of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 20 is the medium corresponding to the system of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zheng et al. (U.S. Patent Application 2021/0374279) teaches predictions based on synthetic data partitions.
Bhattacharya (US Patent Application 2021/0019621) teaches complex multimodal conditional probability distributions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114